Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 1 of 40 PageID #: 644
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 2 of 40 PageID #: 645
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 3 of 40 PageID #: 646
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 4 of 40 PageID #: 647
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 5 of 40 PageID #: 648
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 6 of 40 PageID #: 649
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 7 of 40 PageID #: 650
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 8 of 40 PageID #: 651
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 9 of 40 PageID #: 652
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 10 of 40 PageID #: 653
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 11 of 40 PageID #: 654
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 12 of 40 PageID #: 655
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 13 of 40 PageID #: 656
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 14 of 40 PageID #: 657
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 15 of 40 PageID #: 658
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 16 of 40 PageID #: 659
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 17 of 40 PageID #: 660
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 18 of 40 PageID #: 661
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 19 of 40 PageID #: 662
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 20 of 40 PageID #: 663
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 21 of 40 PageID #: 664
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 22 of 40 PageID #: 665
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 23 of 40 PageID #: 666
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 24 of 40 PageID #: 667
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 25 of 40 PageID #: 668
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 26 of 40 PageID #: 669
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 27 of 40 PageID #: 670
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 28 of 40 PageID #: 671
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 29 of 40 PageID #: 672
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 30 of 40 PageID #: 673
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 31 of 40 PageID #: 674
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 32 of 40 PageID #: 675
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 33 of 40 PageID #: 676
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 34 of 40 PageID #: 677
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 35 of 40 PageID #: 678
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 36 of 40 PageID #: 679
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 37 of 40 PageID #: 680
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 38 of 40 PageID #: 681
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 39 of 40 PageID #: 682
                                                                   Attachment 17
Case 3:18-cv-01234 Document 1-18 Filed 11/02/18 Page 40 of 40 PageID #: 683
                                                                   Attachment 17
